PER CURIAM.
This cause was heard upon the original papers (Sec. 250 Chandler Act, 11 U.S.C.A. § 650) and briefs and was argued by counsel for appellant, upon consideration of all which the court is of the opinion that the District Court did not abuse its discretion in the allowance to Sidney J. Liftin, attorney for certain bondholders, of an attorney fee of $800 and expenses amounting to $227.37.
It is therefore ordered, adjudged and decreed that the order appealed from be, and the same is in all things, affirmed.